F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                        August 30, 2007
                                 TENTH CIRCUIT                        Elisabeth A. Shumaker
                                                                          Clerk of Court


 U N ITED STA TES O F A M ER ICA,

              Plaintiff-Appellee,                         No. 07-5064
       v.                                              (N.D. Oklahoma)
 M ALCOLM DEROM E M CGEE, a/k/a                 (D.C. Nos. 03-CV-885-EA and
 M alik; a/k/a M ike M cGee,                           00-CR-105-EA)

              Defendant-Appellant.




                                      OR DER


Before H E N RY, T YM KOV IC H, and HO LM ES, Circuit Judges.




      M alcolm M cGee, a federal prisoner proceeding pro se, seeks a certificate of

appealability (“COA”) to appeal the district court’s order denying his 28 U.S.C. §

2255 petition to vacate, modify, or set aside his sentence. In his § 2255 petition,

M r. M cGee alleged he received ineffective assistance of counsel because (1) his

trial and appellate counsel failed to argue that he was improperly classified as a

career offender; (2) trial counsel failed to recognized he was not a career offender

during the plea bargain negotiations; and (3) trial counsel failed to file a notice of

appeal of the amended judgment. M r. M cGee also moved to amend his petition to

add a Sixth Amendment Blakely claim, which the district court denied. Before us,
M r. M cGee raises the ineffective assistance claims, and also seeks to challenge

the constitutional validity of his prior convictions. 1 Because M r. M cGee has

failed to make a “substantial showing of the denial of a constitutional right,” see

28 U.S.C. § 2253(c)(2), we deny his application for a COA and dismiss this

appeal.

                                 I. BACKGROUND

      As detailed in our opinion affirming M r. M cGee’s conviction and

remanding for resentencing, United States v. M cGee, 291 F.3d 1224, 1225-26

(10th Cir. 2002):

      [A] jury found M r. M cGee guilty of conspiring to possess phencyclidine
      (PCP) in violation of 21 U .S.C. § 846 [Count 1], causing another person
      to unlawfully possess with intent to distribute PCP in violation of 21
      U.S.C. §§ 841(a)(1), 841(b)(1)(A)(iv) and 18 U.S.C. § 2(b) [Count 2],
      and using a communication facility to facilitate the comm ission of a
      felony in violation of 21 U.S.C. § 843(b) [Count 3]. The district court
      granted M r. M cGee’s motion to arrest judgment as to Count 1. It then
      sentenced him to life im prisonment on Count 2 and 56 years on Count
      3, to run concurrently. O n appeal, M r. M cGee contend[ed] that the
      government presented insufficient evidence to support his Count 2
      conviction and that the district court imposed an illegal sentence on
      Count 3.

On direct appeal we affirmed the judgment of the district court as to Count 2 and

remanded for resentencing on Count 3. On remand, the district court resentenced




      1
         As the district court noted, “[b]ecause [M r. M cGee] raises only
ineffective assistance of counsel claims in his § 2255 petition, there is no
procedural bar to his claims.” District Ct. O rder, filed Apr. 27, 2007, at 5, n.4.

                                          -2-
M r. M cGee to 96 months’ imprisonment on Count 3. M r. M cGee did not directly

appeal this new sentence.

                                   II. DISCUSSION

      In order to obtain a COA, M r. M cGee must make “a substantial showing of

the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). He may make this

showing “by demonstrating that jurists of reason could disagree with the district

court’s resolution of his constitutional claims or that jurists could conclude the

issues presented are adequate to deserve encouragement to proceed further.”

M iller-El v. Cockrell, 537 U.S. 322, 327 (2003). “[A] claim can be debatable

even though every jurist of reason might agree, after the COA has been granted

and the case has received full consideration, that [the] petitioner w ill not prevail.”

Id. at 338.

      M r. M cGee contends he received ineffective assistance of counsel because

counsel erroneously advised him that he was a career offender based upon a 1987

prior conviction for possession of cocaine. Under U.S.S.G. § 4B1.1, a defendant

may qualify as a career offender if:

      (1) the defendant was at least eighteen years old at the time the
      defendant committed the instant offense of conviction, (2) the instant
      offense of conviction is a felony that is either a crime of violence or a
      controlled substance offense, and (3) the defendant has at least two
      prior felony convictions of either a crime of violence or a controlled
      substance offense.




                                          -3-
In the challenge to his career offender classification, the district court agreed with

M r. M cGee that his 1987 conviction for possession of cocaine was not a

“controlled substance offense” for application of the career offender enhancement

unless the record reflected that the crime involved additional elements required

under U.S.S.G. § 4B1.2. 2 District Ct. Order, filed Apr. 27, 2007, at 8-9. The

district court concluded however, that M r. M cGee’s 1988 conviction for

possession for sale of cocaine base and a 1990 conviction for battery with serious

injury presented two prior qualifying felony convictions under § 4B1.2. It also

concluded that any error on the part of his attorney was immaterial, and hence,

non-prejudicial because of his statutory mandatory life sentence on Count 2.

      Because of this ruling, M r. M cGee seeks a stay of the present proceedings

so that he may go back to state court and challenge his prior 1988 and 1990 state

convictions as constitutionally invalid. M r. M cGee maintains that his recently

recovered transcripts from these cases demonstrate that these convictions “w ere

not constitutionally valid at the time of the commencement of the instant

offense.” A plt’s Br. at 3. He contends that these convictions are invalid under



      2
         Under § 4B1.2(b), a “‘controlled substance offense’ means an offense
under federal or state law, punishable by imprisonment for a term exceeding one
year, that prohibits the manufacture, import, export, distribution, or dispensing of
a controlled substance (or a counterfeit substance) or the possession of a
controlled substance (or a counterfeit substance) with intent to manufacture,
import, export, distribute, or dispense.”



                                          -4-
Boykin v. Alabam a, 395 U .S. 238, 242 (1969), which holds that the D ue Process

Clause of the Fourteenth Amendment requires that guilty pleas be entered into

knowingly and voluntarily. M r. M cGee thus requests a stay so that he may

review and exhaust his claims attacking his 1988 and 1990 convictions in state

court.

         W e agree with the district court that M r. M cGee did not receive ineffective

assistance of counsel because he was properly classified as a career offender. To

the extent M r. M cGee raises new issues, such as the request for a stay, we decline

to consider those issues because they were not presented to the district court. See

United States v. Cook, 997 F.2d 1312, 1316 n.4 (10th Cir. 1993) (issues not raised

in § 2255 motion to district court deemed waived). M oreover, “with the

exception of a collateral attack based on the complete denial of counsel, a district

court sentencing a defendant under the career offender provisions of the

Guidelines cannot consider a collateral attack on a prior conviction.” United

States v. Garcia, 42 F.3d 573, 581 (10th Cir. 1994); see also U.S.S.G. § 4A1.2,

cmt., n.6 (“W ith respect to the current sentencing proceeding, this guideline and

commentary do not confer upon the defendant any right to attack collaterally a

prior conviction or sentence beyond any such rights otherw ise recognized in law. .

. .”).




                                            -5-
                             III. CONCLUSION

      Accordingly, we DENY M r. M cGee’s request for a COA and DISM ISS this

matter.

                             Entered for the Court,
                             ELISABETH A. SHUM AKER, Clerk


                             By:
                               Deputy Clerk




                                     -6-